Case: 20-60411     Document: 00516068042         Page: 1     Date Filed: 10/25/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 October 25, 2021
                                  No. 20-60411                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   Anselmo Medrano Gonzalez, also known as Anselmo
   Medrano,

                                                                         Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A090 766 086


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Anselmo Medrano Gonzalez, a native and citizen of Mexico, petitions
   for review of an order of the Board of Immigration Appeals (BIA) dismissing




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60411      Document: 00516068042          Page: 2   Date Filed: 10/25/2021




                                    No. 20-60411


   his appeal of an Immigration Judge’s (IJ) denial of his claim for adjustment
   of status under 8 U.S.C. § 1255(i).
          This court reviews the final decision of the BIA and will only consider
   the IJ’s decision where it influenced the decision of the BIA. Zhu v. Gonzales,
   493 F.3d 588, 593 (5th Cir. 2007). Factual findings are reviewed under the
   substantial evidence standard and legal questions de novo, giving deference
   to the BIA’s interpretation of any ambiguous immigration statutes. See
   Orellana-Monson v. Holder, 685 F.3d 511, 517-18 (5th Cir. 2012). Under the
   substantial evidence standard, we may not reverse an immigration court’s
   factual findings unless “the evidence was so compelling that no reasonable
   factfinder could conclude against it.” Wang v. Holder, 569 F.3d 531, 537 (5th
   Cir. 2009).
          An alien physically present in the United States may apply for
   adjustment of status to that of an alien lawfully admitted for permanent
   residence. § 1255(i). The Attorney General may grant the application if,
   inter alia, the alien is admissible to the United States for permanent
   residence. § 1255(i)(2)(A). Under 8 U.S.C. § 1182(a)(6)(E)(i), an alien is
   inadmissible if at any time he “knowingly has encouraged, induced, assisted,
   abetted, or aided any other alien to enter or to try to enter the United States
   in violation of law.” In determining whether an alien is inadmissible under
   the statute, this court considers his actual conduct rather than a conviction
   for a criminal offense. See Soriano v. Gonzales, 484 F.3d 318, 321 (5th Cir.
   2007). As an applicant seeking to adjust his status, Medrano Gonzalez must
   show that he is “clearly and beyond doubt entitled to be admitted and is not
   inadmissible under § 1182.” Id. at 320 n.1 (internal quotation marks and
   citation omitted).
          Medrano Gonzalez was convicted in 1990 of transporting aliens within
   the United States, in violation of 8 U.S.C. § 1324(a)(1)(B).              The




                                         2
Case: 20-60411      Document: 00516068042           Page: 3    Date Filed: 10/25/2021




                                     No. 20-60411


   transportation of aliens as part of a scheme to assist illegal entry falls within
   the ambit of inadmissibility under § 1182(a)(6)(E)(i), and our decision to this
   effect is binding under the rule of orderliness. See Soriano, 484 F.3d at 321;
   United States v. Traxler, 764 F.3d 486, 489 (5th Cir. 2014). Here, Medrano
   Gonzalez’s actual conduct—which included transporting aliens both prior to
   and after their illegal entry into the United States—reflected his involvement
   in such a scheme. Accordingly, the BIA did not err in finding that Medrano
   Gonzalez was ineligible to adjust status under § 1255(i) because his
   participation   in   the   scheme     rendered     him     inadmissible   under
   § 1182(a)(6)(E)(i). See Soriano, 484 F.3d at 321; Orellana-Monson, 685 F.3d
   at 517-18; Wang, 569 F.3d at 537.
          DENIED.




                                           3